DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment by the Applicant was not required (MPEP 1302.04).
The application has been amended as follows: 
Cancel claims 1-3 .(claims directed to a non-elected invention, election made without traverse on 07/16/2020, claims ineligible for a rejoinder).


REASONS FOR ALLOWANCE
Claims 4-16 are allowed. This includes previously withdrawn dependent claims 13-16 directed to a non-elected embodiment however linked by the independent claim 4 and herein rejoined (more details in the Restriction Requirement of 03/20/2020). The following is an examiner’s statement of reasons for allowance: 

Regarding independent Claim 4, the prior art of record fails to teach a machine having all limitations as claimed, particularly comprising the features persuasively argued by the Applicant in the 6/29/2021 Response. In particular, the recently amended limitation “wherein each ring winding unit comprises a frame, which, on opposite sides, supports two ring winding machines disposed thereon that are adapted to be selectively and alternately actuated, when a film reel of one of the two ring winding machines is running low, to form said continuous packaging or bundle without interrupting operation of the packaging machine“ is presently interpreted in alignment with Applicant’s persuasive arguments. Specifically, the following arguments made by the Applicant were found persuasive and are copied below as cumulatively representing the allowable subject matter:
A. 
    PNG
    media_image1.png
    52
    580
    media_image1.png
    Greyscale

Excerpt from 6/29/2021 Remarks (Page 7, last Para). Note: “a frame” relates to each ring winding unit
B. 
    PNG
    media_image2.png
    156
    582
    media_image2.png
    Greyscale

Excerpt from 6/29/2021 Remarks (Page 8 , 4th Para)

Since the prior art (e.g. Cattaneo, Pecetti, etc.) teaches machines lacking said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 5-6 and 13-16 are allowed as depending from Claim 4 indicated as allowable above. This includes previously withdrawn dependent claims 13-16 directed to a non-elected embodiment however linked by the independent claim 4 and herein rejoined (more details in the Restriction Requirement of 03/20/2020)

Regarding independent Claim 7, detailed reasons for allowance were discussed in the 02/23/2021 Office Action (Paras 9-10), including illustration and contrast with the prior art. Claim 7 has been presently (filing of 06/29/2021) rewritten in independent form, further amended to address previously formulated 35 USC 112b concerns and is therefore allowable.
Claims 8-12 are allowed as depending from Claim 7 indicated as allowable above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731